COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

 IN RE: SAMUEL FERTIC,                           §               No. 08-10-00066-CR

                                                 §         AN ORIGINAL PROCEEDING
                   Relator.
                                                 §                   IN MANDAMUS


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Samuel Fertic, pro se, has filed a petition for writ of mandamus requesting this Court compel

the Judge the 41st Judicial District Court of El Paso Count, Texas to send “Clarification Order’s”

[sic] to the Texas Department of Criminal Justice, stating that Relator did not cause the death of an

individual in the commission of the offense for which he is now imprisoned.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Relator has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny the petition.



March 17, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)